Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/24/21.  Claim(s) 1-25 are cancelled.  Claim(s) 26-47 are pending. Claim(s) 33-41, 45, and 46 have been withdrawn.  Claim(s) 26-32, 42-44 and 47 are examined herein. 
Applicant's amendments to the claims have rendered the objections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action with regard to the use of “prodrug” moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action with regard to the multiple overlapping descriptors moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 112 rejection of the last Office action for the use of “metabolite” have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 contains a limitation drawn to a metabolite of the claimed compounds.  The instant disclosure contains the term metabolite, but has no direction as to the scope or how one of ordinary skill in the art would know or determine what these metabolites would be.
Metabolites are produced from a variety of processes, many of which are not related to each other, and are based upon different features of the metabolized compound, as well as the route by which the compound is administered.  For example, something administered enterally is likely to have a significantly different metabolism 
The complete lack of direction given by the instant disclosure as to what the instantly claimed metabolites are, could be, or how to make, test, or use them makes the metes and bounds of the instant claims unclear.

Response to Arguments
The Applicant argues that the claims have been amended to address the rejection.  While this appears to be predominantly true, claim 26 still contains the limitation and is therefore still rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-32, 42-44 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS database entry for 1445723-38-5 (2-chloro-N-(3-{[(6-chloro-3-oxo-3,4-dihydro-2H-1,4-benzoxazin-7-yl)amino]methyl}phenyl)benzamide; entered into the database 19 Jul 2013, accessed 11-18-20; of record)
The CAS database discloses that the supplier Enamine had entered 2-chloro-N-(3-{[(6-chloro-3-oxo-3,4-dihydro-2H-1,4-benzoxazin-7-yl)amino]methyl}phenyl)benzamide into the database in 2013 as a member of a chemical library (see, for example, the attached portion of an STN transcript).
The structure anticipates all of the structure claims, and the fact that it was in a library showcases that it was intended to be used in a pharmaceutically acceptable medium (i.e. a solution, suspension, emulsion, etc.) for testing.  One of ordinary skill would have immediately envisaged the compound in a composition that would satisfy the limitations of, for example, claim 47.
The limitations drawn to “for use in the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of prostate cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of breast cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “the manufacture of a medicament for the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, etc. are given little patentable weight because these limitations are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Response to Arguments
The Applicant argues that the claims have been amended to delete the prior art compounds, and arguments are presented in support of the superiority of the remaining compounds; e.g. “Applicant notes that Compound 7 has been deleted from the claims. It is respectfully submitted that Compound 7 is less active that the other compounds now included in the claims given the structural differences between Compound 7 and what is now claimed.”
This is not found persuasive.  The claims appear to have been amended in regards to the objections and the rejections, but not at all in regards to the prior art rejections.  Further, as the rejection of record is an anticipatory rejection, the arguments 

Conclusion
Claim(s) 1-25 are cancelled.  Claim(s) 33-41, 45, and 46 have been withdrawn.  Claim(s) 26-32, 42-44 and 47 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627